o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eb ec conex-122098-16 number release date uil the honorable patty murray united_states senator jackson federal building second avenue seattle wa attention ------------------ ---------------------- dear senator murray i apologize for the delay in responding to your inquiry dated date on behalf of your constituent wrote that her former employer previously reported her retirement payments on a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc but recently began reporting them on a form_w-2 wage and tax statement and withholding income and federal_insurance_contributions_act fica_taxes ---------------- questioned whether the reporting on form_w-2 and the withholding of income_tax and fica tax are correct and whether the amounts are properly characterized as deferred_compensation ------------- as a member of my staff and you discussed on date this area of the law is complex and we believe a phone call with would be the best way to address her concerns in the meantime i am providing the following general information on the federal income and employment_tax provisions that apply to the type of retirement payments is receiving i hope the information is helpful ------------- ------------- in general pensions and retirement payments including payments from a nonqualified ineligible plan are wages subject_to income_tax_withholding internal_revenue_code code sec_3401 and reported on a form_w-2 for federal tax purposes deferred_compensation is compensation that an individual earns or has a legally binding right to in one year and is paid in a later year a payment of deferred_compensation is not limited to a payment under a written plan that states that its objective is to defer compensation_for retirement instead a payment of conex-122098-16 deferred_compensation may be made under any program method employment agreement or other arrangement that results in a deferral of compensation an election to defer compensation is not a prerequisite for an amount to be considered deferred_compensation thus if as part of her or his employment a taxpayer received a legally binding right to monthly retirement payments in future years from a former employer these payments are deferred_compensation for federal tax purposes in general there are two types of deferred_compensation qualified and nonqualified nqdc plans a plan_administrator trustee or custodian instead of the employer_generally makes payments under qualified_plans in broad terms qualified_plans must comply with vesting contributions trustee minimum coverage and employee participation requirements these requirements do not apply to nqdc plans sec_457 of the code sets forth the tax rules for nqdc plans sponsored by eligible employers the constituent identified the former employer as an entity that would be an eligible_employer under sec_457 eligible employers may maintain two types of nqdc eligible plans under sec_457 eligible plans and ineligible plans under sec_457 ineligible plans sec_457 of the code provides different tax rules for eligible and ineligible plans participants in eligible plans may defer a limited amount of compensation on an annual basis dollar_figure for without having to include the amounts in gross_income until the amounts are paid or made available to them sec_457 furthermore eligible plans must be in writing and contain certain mandatory provisions for plan qualification in contrast no limits apply to the amount of compensation participants in ineligible plans may defer however participants in ineligible plans must include the value of the deferred_compensation benefit in gross_income for the first taxable_year in which the compensation is no longer subject_to a substantial_risk_of_forfeiture regardless of when the benefit is paid sec_457 a benefit is subject_to a substantial_risk_of_forfeiture if substantial future services must be performed to receive the benefit sec_457 the value of the benefits not subject_to a substantial_risk_of_forfeiture is includible in gross_income as wages and reported on a form_w-2 payments made from an ineligible plan are included in income as determined under sec_72 of the code and unpaid amounts taxed in one year are not again taxed when paid in a later year furthermore if for any reason benefits are not included in income when they are no longer subject_to a substantial_risk_of_forfeiture the benefits must be included in income when they are paid see sec_1_457-11 fica_taxes are imposed on wages as defined in sec_3121 of the code the term wages is defined in sec_3121 as all remuneration for employment including remuneration for employment paid on account of or upon retirement social_security conex-122098-16 amendments of public law pursuant to the social_security amendments of retirement pay under eligible and ineligible plans is subject_to fica taxation the social_security amendments of added sec_3121 of the code which provides for special fica taxation rules for amounts deferred under nqdc plans these rules are somewhat complex and an explanation may be helpful for fica tax purposes the law defines a nqdc plan in general as any plan or other arrangement--established by an employer for one or more employees that provides for the deferral of compensation--that is not a qualified_plan thus if outside of the qualified_plan context a promise to make retirement payments is legally binding the payments would be part of nqdc subject_to fica for fica purposes ineligible plans are generally included in the definition of nqdc plan regardless of whether benefits are paid pursuant to a participant’s election see sec_31_3121_v_2_-1 for further information on the fica tax treatment of nqdc for purposes of the fica nqdc plans are account balance plans or nonaccount balance plans an arrangement not based on a balance in an individual_account but that is for example based on a formula or a specified amount is a nonaccount balance plan generally amounts deferred under a nqdc plan are taken into account and subject_to fica_taxes as of the later of when the services are performed or when no substantial_risk_of_forfeiture of the rights to such amounts exists this is referred to in the fica regulations as the special timing rule under which fica is generally imposed on amounts deferred before those amounts are distributed for a nonaccount balance plan the amount deferred for a period equals the present_value of the additional future payment or payments to which the employee has obtained a legally binding right under the plan during that period an amount deferred under a nonaccount balance plan is not required to be taken into account as wages for fica tax purposes under the special timing rule until the first date on which all of the amount deferred is reasonably ascertainable resolution date an amount deferred is considered to be reasonably ascertainable on the first date on which the amount form and commencement_date of the benefit payments attributable to the amount deferred are known and the only actuarial or other assumptions regarding future events or circumstances needed to determine the amount deferred are interest and mortality fica_taxes include the old-age_survivors_and_disability_insurance_tax social_security_taxes and hospital insurance taxes medicare taxes social_security_taxes are imposed by sec_3101 employee’s portion and a employer’s portion of the code medicare taxes are imposed by sec_3101 employee’s portion and b employer’s portion of the code conex-122098-16 once an amount deferred is taken into account under the special timing rule for fica tax purposes then neither the amount taken into account nor the income attributable to the amount taken into account is treated as wages for fica tax purposes thereafter this is referred to as the nonduplication rule however if an amount is not taken into account for fica tax purposes and appropriate fica tax was not paid under the special timing rule for the period when the amount was deferred then the nonduplication rule does not apply and the general timing rule applies and the nqdc is subject_to fica tax when actually or constructively paid for example if an amount must be taken into account in a particular year and the employer fails to withhold and pay the resulting additional fica tax then the amount deferred and the income attributable to the amount is included as wages when the benefits are paid thus if a legally binding promise to make retirement payments is not subject_to a substantial_risk_of_forfeiture and the value of the payments is not taken into account for fica tax purposes upon retirement then the payments are wages subject_to fica when they are actually paid and reportable on a form_w-2 if however rights to benefits are not legally binding then retirement payments would not be part of a nqdc nevertheless the payments would still be subject_to fica_taxes income_tax_withholding and reporting on form_w-2 because they are payments for employment that is retirement payments i have enclosed additional information that discusses the taxation and reporting of retirement payments publication pension and annuity income and publication taxable and nontaxable income again we would be happy to have tax laws apply to her situation if you have questions please call me at or contact us so that we can explain how the -------------------- ---------------------------- -------------------- ----------------- ------------- or at sincerely victoria a judson associate chief_counsel tege associate chief_counsel enclosures
